 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                     EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 9

10 DEBORAH      RULE, an individual on behalf of        Case No. 19-CV-00368-DAD-EPG
   herself and others similarly situated ,
11                Plaintiff,
                                                        ORDER APPROVING STIPULATION
12          v.
                                                        (ECF No. 8)
13 TEMPOE, LLC dba WHY NOT LEASE IT, a

14 Delaware limited liability company,
                 Defendant.
15

16         Pursuant to the stipulation of the parties (ECF No. 8), and finding good cause exists,
17         IT IS ORDERED
18         1.      Defendant’s deadline to file a responsive pleading is extended to Thursday,
19 June 20, 2019. Defendant may, on or before that date, respond to the Complaint in any fashion that

20 would have been permitted through and including May 20, 2019, in the absence of this stipulation.

21         2.      The pre-stipulation deadline for the Rule 26 conference is June 19, 2019. This shall
22 be moved up to June 4, 2019.

23         3.      The parties have until June 28, 2019, to provide their initial disclosures.
24

25 IT IS SO ORDERED.

26
27
        Dated:    May 20, 2019                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2354436v1                                 2
          STIPULATION REGARDING ANSWER TO COMPLAINT AND MATTERS SUBEJCT TO F.R.C.P. 26
